    Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 1 of 14 PageID #: 331




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

KIMBERLY IVY,                                            )
                                                         )
              Plaintiff,                                 )
                                                         )
        vs.                                              )             Case No. 4:18-cv-02052-MTS
                                                         )
SAINT LOUIS COMMUNITY RELEASE                            )
CENTER, et al.,                                          )
                                                         )
              Defendants.                                )

                                    MEMORANDUM AND ORDER

         This matter is before the Court on Defendants’ Motion for Summary Judgment, Doc. [53].

Plaintiff failed to respond to the Motion in any fashion, and her time to do so passed months ago.

See Doc. [52]. As a result, she has failed to put forth any evidence beyond the Complaint in support

of her own claims, and the Court must take as true the facts provided by Defendants. Those facts

demonstrate that Defendants are entitled to judgment as a matter of law, so the Court will grant

the Motion.

I.       BACKGROUND

         Defendants moved for summary judgment on November 5, 2020, filing with their Motion

a Memorandum in Support and a Statement of Uncontroverted Material Facts (“SOF”), see Docs.

[53]–[55]. Unsurprisingly given her management of this case, 1 Plaintiff’s counsel filed no

opposition whatsoever to Defendants’ Motion. Under the Local Rules, Plaintiff’s failure to




1
  As set out more fully in the Court’s Order imposing sanctions on Plaintiff, Doc. [51], Plaintiff’s counsel has
repeatedly failed to comply with deadlines and the Court’s Orders in this case. This is the second time Plaintiff’s
counsel has failed to even respond to one of Defendants’ dispositive Motions—she also left unopposed Defendants’
Motion to Dismiss until the Court granted her additional time to file a response. See Docs. [15]–[16]. According to
Defendants, Plaintiff’s counsel also failed to issue any interrogatories or requests for production of documents and
took no depositions. Doc. [54] at 6.


                                                         1
    Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 2 of 14 PageID #: 332




respond in any fashion to Defendants’ Motion means that “[a]ll matters set forth in [Defendants’

SOF] shall be deemed admitted for purposes of summary judgment.” L.R. 4.01(E); see also

Freeman v. Adams, No. 1:12-cv-86-SNLJ, 2014 WL 1056760, at *5 n.4 (E.D. Mo. Mar. 19, 2014)

(“The movant’s statement of facts are deemed admitted if not specifically controverted by the party

opposing the motion with specific references to portions of the record as required by Local Rule

4.01(E) and Federal Rule of Civil Procedure 56(c)(1).”). The Court will thus set out the undisputed

factual background as supplied by Defendants in their Motion and SOF.

           Plaintiff Kimberly Ivy is a corrections officer at the St. Louis Community Release Center

(“SLCRC”), 2 and she has been continuously employed by Defendant Missouri Department of

Corrections (“MDOC”) since 1996. Her allegations in this case begin with her claim that Captain

Willie Coffman, one of her supervisors, gave her an inappropriate birthday card in March 2016. 3

The card’s cover reads, “I suppose having sex with you on your birthday is out of the question[,]”

and continues on the inside, “OK . . . then how about on my birthday? Happy Birthday.” Id. The

card is signed “Coffman” and also contains the handwritten date “June 6th.” 4 Doc. [55-2] at 27.

Ivy interpreted the card as an unwelcome invitation for sex, but she did not report the card until an

interview for her below-discussed grievance on March 3, 2017. See Doc. [55-2] at 1–3. Ivy also

testified that Coffman never made any other offers—verbal or otherwise—for sex, and he never

mentioned the card after giving it to her. Doc. [55] ¶¶ 17–18.

           Then, on December 31, 2016, Ivy reported to work early due to staffing shortages. She




2
  Former Defendant St. Louis Community Release center is now known as the Transition Center of St. Louis,
according to Defendants. Doc. [55] ¶ 1 n.1.
3
 Coffman, in an interview for Plaintiff’s MDOC grievance, admitted the handwriting in the card is his, though he
denied ever giving Ivy the card. See Doc. [55-2] at 15.
4
    In his MDOC grievance interview, Coffman stated that his birthday is June 6.


                                                           2
Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 3 of 14 PageID #: 333




worked for four hours as a unit officer and then worked her normal eight-hour shift in the property

room. After that eight-hour shift, Ivy left the facility. Ivy was on the mandatory overtime list for

that date. Coffman, not realizing that Ivy had worked the four hours prior to her regular shift,

listed in a “shift summary” that Ivy abandoned her post. But Ivy was not the only corrections

officer Coffman listed as having abandoned her shift; he also listed Michelle Wattree, whose name

was also on the mandatory overtime list. Id. ¶¶ 4–11.

       On January 4, 2017, Ivy filed a grievance alleging that she had “experienced harassment,

defamation, and slander” because of Coffman, creating a hostile work environment and causing

her to fear retaliation. Doc. [55-4]. An MDOC HR representative interviewed her on March 3,

2017 regarding her allegations. At the interview, Ivy asserted that Coffman’s allegedly harassing

behavior took place over the course of the past year. She specifically detailed the following

instances in arguing that Coffman created a hostile work environment. Approximately one year

before the interview, around March 2016, Coffman attempted to enter a negative employee

performance log entry for Ivy’s failure to conduct searches. However, Ivy “explained she was the

only assigned staff member” to her post, and Coffman withdrew the negative log entry. Docs. [55]

¶ 15(b); [55-2] at 12. On November 18, 2016, Ivy arrived to work early. She went to the recreation

yard to speak with some coworkers, and Coffman approached her to question why she was in the

yard. Ivy protested that Coffman was singling her out and told him he was harassing her, and

Coffman then left the yard. Docs. [55-2] at 12. Ivy also noted the December 31, 2016 shift-

abandonment issue discussed above.

       Ivy further alleged in her grievance interview that on January 20, 2017, Coffman sat in the

dining hall while Ivy was working there. Ivy found Coffman’s presence “intimidating,” so she

called the superintendent to report Coffman’s behavior.          Shortly thereafter, an associate




                                                 3
    Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 4 of 14 PageID #: 334




superintendent came to the dining hall and escorted Coffman from it; that associate superintendent

later called Ivy and informed her Coffman was simply working on shift schedules and staff

vacation time. Id.; Doc. [55] ¶¶ 15(e), 32. Ivy further reported that the next day, January 21,

various additional staff members were working in the administrative office and going through

personnel files. Ivy found this unusual, but Coffman was not present that day, and the staff was

not looking into Ivy’s personnel file in particular. Doc. [55] ¶¶ 15(f)–(h). On January 26, 2017,

an investigator informed Ivy that administrative staff had received an anonymous call about her

regarding a personal issue. Ivy does not allege the call was connected with Coffman, and she did

not get in any trouble due to the phone call. See Docs. [55] ¶ 15(j); [55-1] at (32:23–33:16).

           Finally, Ivy alleged that on February 8, 2017, she was assigned to retrieve a certain

offender’s property. She found cash in the offender’s bags, which, according to Ivy, offenders are

not permitted to have. The inventory list for the bag, signed by Coffman, did not include the cash.

At her interview, Ivy claimed that Coffman placed the money in the bag in an effort to “set her

up.” Id. Ivy notified a supervisor of Coffman’s omission, and Coffman was subsequently

disciplined. See Doc. [55-2] at 13. Ivy, meanwhile, suffered no repercussions and was thanked

by her supervisor for reporting Coffman’s violation.

           Ivy contends that Coffman engaged in the above allegedly harassing behaviors “in an

attempt to ‘get rid of her’” because she declined his overture in the birthday card, though she

conceded that she never suffered any adverse employment action as a result of any of the above

incidents. See Docs. [55] ¶¶ 22–28, 30–35; [55-2] at 14. Based on those facts, Ivy filed this lawsuit

against Defendants SLCRC, 5 MDOC, and Anne Precythe, making Title VII claims of (1) sexual




5
    The Court previously dismissed SLCRC from the case. Doc. [19].



                                                        4
    Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 5 of 14 PageID #: 335




harassment and discrimination resulting in a hostile work environment 6 and (2) retaliation. Doc.

[1]. Defendants now move for summary judgment on all Ivy’s claims.

II.      LEGAL STANDARD

         Under Federal Rule of Civil Procedure 56, a court must grant a motion for summary

judgment if it finds “that there is no genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

“A genuine issue of material fact exists if a reasonable jury could return a verdict for” the non-

movant. Cockram v. Genesco, Inc., 680 F.3d 1046, 1051 (8th Cir. 2012) (quoting Humphries v.

Pulaski Cnty. Special Sch. Dist., 580 F.3d 688, 692 (8th Cir. 2009)).

         The moving party bears the initial burden of “informing the district court of the basis for

its motion, and identifying those portions of the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex, 477 U.S. at 323 (internal quotations marks

omitted). The burden then shifts to the non-movant to “present specific evidence, beyond ‘mere

denials or allegations [that] . . . raise a genuine issue for trial.’” Farver v. McCarthy, 931 F.3d

808, 811 (8th Cir. 2019) (quoting Wingate v. Gage Cnty. Sch. Dist., 528 F.3d 1074, 1079 (8th Cir.

2008)). As discussed, Ivy’s failure to oppose summary judgment means the Court must take as

true the facts provided by Defendants.

III.     DISCUSSION

         By failing to file any opposition to Defendants’ Motion or otherwise provide evidentiary

support for her case, Ivy has failed to carry her burden of demonstrating any of the necessary



6
 As pointed out by Defendants, see Doc. [54] at 8, it appears that Plaintiff attempted to make claims for both sexual
harassment and sexual discrimination under Title VII in her Complaint. See Doc. [1] at 3. The Court will assume for
purposes of summary judgment that Plaintiff indeed intended to make both claims.


                                                         5
Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 6 of 14 PageID #: 336




elements of her claims. But even considering the facts and evidence Defendants provided in their

Motion and SOF, Ivy’s claims fail as a matter of law.

       A. Defendant Precythe

       The Complaint contains virtually no allegations against Precythe, asserting only that she is

the director of MDOC, making her “responsible for the State of Missouri’s state prisons, probation

and parole board, community supervision centers and community release center.” Doc. [1] ¶ 4.

In the case caption, her name appears as “Anne L. Precythe, Director,” under the name of

Defendant MDOC. See Doc. [1] at 1. It is not entirely clear, based on the Complaint, whether Ivy

intended to claim Title VII violations against Precythe in her individual capacity or her official

capacity. Regardless of how Ivy styles her claims against Precythe, those claims fail.

       To the extent Ivy asserts her claims against Precythe in her individual capacity, “[t]he

Eighth Circuit has long held that a supervisory official sued in the official’s individual capacity

cannot be liable under Title VII.” Bonenberger v. City of St. Louis, No. 4:16-cv-00788-PLC, 2016

WL 5341113, at *2 (E.D. Mo. Sept. 23, 2016) (dismissing Title VII individual-capacity claims

against police chief who undisputedly “exercise[d] supervisory authority over the [St. Louis

Metropolitan Police Department]”); Roark v. City of Hazen, 189 F.3d 758, 761 (8th Cir. 1999)

(finding proper the district court’s dismissal of Title VII individual-capacity claim “because a

supervisor may not be held liable under Title VI”); Bonomolo-Hagen v. Clay Cent.-Everly Cmty.

Sch. Dist., 121 F.3d 446, 447 (8th Cir. 1997) (per curiam) (explaining that “supervisors may not

be held individually liable under Title VII”). Precythe is therefore entitled to judgment as a matter

of law on any Title VII claim against her in her individual capacity.

       Insofar as Ivy additionally or alternatively seeks relief from Precythe in her official

capacity, those claims are duplicative of her claims against the MDOC. Bergfeld v. Bd. Of Elec.




                                                 6
Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 7 of 14 PageID #: 337




Comm’rs for City of St. Louis, No. 4:06-cv-1025-DDN, 2007 WL 5110310, at *2–3 (E.D. Mo.

Apr. 5, 2007) (noting that “Title VII claims can only be brought against an employer,” and holding

that a “supervisor is considered an ‘employer’ when sued in his official capacity, but such a claim

is duplicative if the employer and supervisor are both sued”); Coller v. Dep’t of Econ. Dev., 965

F. Supp. 1270, 1274–75 (W.D. Mo. 1997) (finding Title VII claims against supervisor were

duplicative where plaintiff brought those claims against both supervisor and employer “because a

suit against a supervisor in his or her official capacity is treated as a suit against the employer

itself”). Plaintiff’s claims against Precythe in her official capacity are therefore redundant, and

Precythe is entitled to judgment as a matter of law on those claims. See Bergfeld, 2007 WL

5110310, at *3 (holding that Title VII official-capacity claims necessarily failed because “[a]ny

claims against [defendants] as [plaintiff’s] employment supervisors are duplicative of the claims

against the Board [of Election Commissioners]”); Bonenberger, 2016 WL 5341113, at *2 (“It is

proper for a court to dismiss, as duplicative or redundant, claims against an official sued in his

official capacity that are also asserted against the official’s governmental employer.”); Jones v.

Onondaga Cnty. Res. Recovery Agency, 973 F. Supp. 2d 159, 166–67 (N.D.N.Y. 2013)

(“[B]ecause Plaintiff has named [plaintiff’s government employer], the Court finds that Plaintiff's

claims against the individual Defendants in their official capacities are redundant and, therefore,

grants Defendants’ motion for summary judgment with respect to Plaintiff's Title VII claims

insofar as he asserts those claims against the individual Defendants in their official capacities.”);

Thanongsinh v. Bd. of Educ., 462 F.3d 762, 771 n.7 (7th Cir. 2006) (affirming dismissal of Title

VII official-capacity claim against supervisor on grounds it was identical to claim against employer

school district itself). The Court thus grants Precythe judgment on all Ivy’s claims.




                                                 7
Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 8 of 14 PageID #: 338




       B. Defendant Missouri Department of Corrections

       MDOC is likewise entitled to judgment on each of Ivy’s claims. The Court first addresses

her sexual discrimination and harassment claims before briefly discussing the retaliation claim.


       1. Sexual Discrimination


       Plaintiff has not provided any direct evidence of discrimination. As such, the Court

“analyze[s] her claim under the burden-shifting framework of McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973).” Gibson v. Concrete Equip. Co., 960 F.3d 1057, 1062 (8th Cir. 2020). To

succeed on her claim under McDonnell Douglas, Ivy must first establish a prima facie case of

discrimination by establishing that “(1) she is a member of a protected class; (2) she was meeting

her employer’s legitimate job expectations; (3) she suffered an adverse employment action; and

(4) similarly situated employees outside the protected class were treated differently.” Id. If Ivy

makes that showing, the burden shifts to MDOC to rebut the presumption of discrimination by

providing a legitimate, nondiscriminatory reason for any adverse employment action. Id. Finally,

if Defendants rebut that presumption, the burden shifts back to Ivy to show pretext. Id.

       This claim fails for two dispositive reasons. First, Ivy has put forth no evidence as to the

second or fourth elements of her prima facie case. Second, and most significantly, she expressly

conceded that she experienced no adverse employment action stemming from the facts she alleged

in this case. See Docs. [55] ¶¶ 22–28, 30–35; [55-2] at 14. Regardless of Ivy’s concession, the

Court finds that there was no adverse employment action. “Not everything that makes an employee

unhappy is an actionable adverse employment action.” LaCroix v. Sears, Roebuck, and Co., 240

F.3d 688, 691 (8th Cir. 2001).      Instead, adverse employment actions involve “a material

employment disadvantage, such as a change in salary, benefits, or responsibilities,” id., some

examples of which “include termination, demotion, transfers involving changes in pay or working


                                                8
Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 9 of 14 PageID #: 339




conditions, and negative evaluations used as the basis for other employment actions.” Xuan Huynh

v. U.S. Dep’t of Transp., 794 F.3d 952, 959 (8th Cir. 2015) (quoting Scusa v. Nestle U.S.A. Co.,

181 F.3d 958, 969 (8th Cir. 1999)). Ivy remains employed by MDOC, and she has not provided

the Court with any evidence of other action by MDOC that negatively affected her employment.

Her claim for sexual discrimination therefore fails. See Rester v. Stephens Media, LLC, 739 F.3d

1127, 1131 (8th Cir. 2014) (finding plaintiff could not establish a prima facie case of

discrimination where she “suffered no termination, did not lose pay or benefits, and her job duties

or responsibilities did not change”).


       2. Sexual Harassment


       To succeed on her claim of sexual harassment against MDOC for the conduct of its

employee, Coffman, Ivy must show “(1) she belongs to a protected group; (2) she was subject to

unwelcome sexual harassment; (3) the harassment was based on sex; (4) the harassment affected

a term, condition, or privilege of employment; and (5) the employer knew or should have known

of the harassment and failed to take proper remedial action.” Gibson, 960 F.3d at 1063 (quoting

Blomker v. Jewell, 831 F.3d 1051, 1056 (8th Cir. 2016)). The undisputed evidence before the

Court does not support the fourth or fifth elements.

       Beginning with the fourth, it is Ivy’s burden to demonstrate both that her work environment

was objectively hostile and that she subjectively perceived the environment as abusive. Id.; see

Hales v. Casey’s Mktg. Co., 886 F.3d 730, 735 (8th Cir. 2018) (“In order to show that the

harassment affected a term or condition of employment, ‘the conduct must be sufficiently severe

or pervasive to create an environment that a reasonable person would find hostile or abusive and

that actually altered the conditions of the victim’s employment.’” (quoting Crist v. Focus Homes,

Inc., 122 F.3d 1107, 1111 (8th Cir 1997))). She has not done so. The Eighth Circuit has


                                                 9
Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 10 of 14 PageID #: 340




emphasized that the standard for establishing a hostile work environment is “demanding,”

requiring extreme, “rather than merely rude or unpleasant,” conduct. Rester, 739 F.3d at 1131. In

determining whether Ivy was subjected to a hostile work environment, the Court must view the

totality of the circumstances and consider factors such as the “frequency of the behavior, its

severity, whether physical threats are involved, and whether the behavior interferes with [the]

plaintiff’s performance on the job.” Henthorn v. Capitol Comms., Inc., 359 F.3d 1021, 1027 (8th

Cir. 2004).

       After giving consideration to each of Ivy’s allegations, it is clear a reasonable person would

not find her work environment objectively hostile. The birthday card Coffman gave Ivy was

inappropriate, unprofessional, and offensive, but it cannot, by itself, meet the demanding standard

of having affected Ivy’s employment. See Faragher v. City of Boca Raton, 524 U.S. 775, 788

(1998) (“[I]solated incidents (unless extremely serious) will not amount to discriminatory changes

in the ‘terms and conditions of employment.’”); Hales, 886 F.3d at 735 (explaining that an isolated

incident is sufficient only where the incident is “extremely serious”).            While the card

understandably made Ivy uncomfortable, she testified that Coffman never made any other sexual

overtures to her and never again referred to the card or its contents. Though offensive, this conduct

does not rise to the extreme level required, as an isolated incident, to create a hostile work

environment. Cf. Meriwether v. Caraustar Packaging Co., 326 F.3d 990, 993 (8th Cir. 2003)

(finding conduct not severe or pervasive where coworker forcefully grabbed plaintiff’s buttock

and next day briefly blocked plaintiff’s passage and joked about incident).

       The remainder of Ivy’s allegations, individually or collectively, can hardly be called

objectively offensive, let alone “severe or pervasive.” Some of the complained-of events—namely

the additional staff members in the administrative office on January 21, 2017 and the anonymous




                                                 10
Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 11 of 14 PageID #: 341




phone call on January 26, 2017—did not even involve Coffman. And none are severe enough to

have objectively affected Ivy’s work environment. Instead, many appear well within the bounds

of ordinary supervisory conduct at a place of work. Take, for example, (1) that Coffman withdrew

Ivy’s negative log entry once informed that Ivy was the only staff member where she was working

that day, and (2) Coffman’s questioning of why Ivy was in the yard on November 18, 2016. To a

reasonable person, in both instances Coffman appears to have simply been doing his job.

Moreover, in both instances, Coffman promptly remedied the situation. The December 31, 2016

shift-abandonment incident is more of the same. The evidence before the Court suggests that

Coffman marked Ivy as having left her post early before discovering she had worked an early shift;

nothing about Coffman’s action was inappropriate or hostile. To the extent Ivy argues Coffman

specifically targeted her for reasons related to the birthday card, the Court is unconvinced because

Coffman also included Ivy’s coworker on the abandoned-post list.

       The final two alleged incidents were no more extreme than the rest. Though she may have

subjectively found it intimidating, Ivy has presented no evidence regarding Coffman’s presence in

the dining hall on January 20, 2017 from which a reasonable person could conclude that Coffman’s

behavior was “extreme” or that his presence affected Ivy’s ability to work. Similarly, Ivy only

speculates, without evidentiary support, that Coffman attempted to “set her up” via the cash-in-

bag incident.      Moreover, her supervisor thanked her for reporting Coffman’s conduct,

demonstrating that Ivy’s workplace was not “permeated with discriminatory intimidation, ridicule,

and insult” as a result of Coffman’s actions. See Duncan v. Gen. Motors Corp., 300 F.3d 928, 934

(8th Cir. 2002).

       Ivy has also failed to provide any evidence suggesting a connection between the birthday

card and any of Coffman’s subsequent conduct. Viewing her allegations in the aggregate, the




                                                11
Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 12 of 14 PageID #: 342




Court finds that Ivy has failed to show that she was subjected to harassment affecting a term,

condition, or privilege of employment or that Coffman’s actions created an objectively hostile

work environment. Cf. id. (holding no hostile work environment where coworker, among other

things, asked plaintiff to have a relationship with him, unnecessarily touched her hand multiple

times, requested she draw a phallic object to demonstrate qualification for a position, and displayed

a poster portraying the plaintiff as “president and CEO of the Man Hater’s Club of America”);

Anderson v. Fam. Dollar Stores of Ark., 579 F.3d 858 (8th Cir. 2009) (concluding conduct was

not sufficiently severe or pervasive where supervisor rubbed plaintiff’s shoulders and back at

multiple training sessions, called her “baby doll” during a phone call, accused her of not wanting

to be “one of [his] girls,” and, on a long-distance phone call, suggested she “should be in bed with

him and a Mai Tai in Florida”); McMiller v. Metro, 738 F.3d 185 (8th Cir. 2013) (finding conduct

insufficiently severe or pervasive where supervisor “kissed [plaintiff’s] face on two occasions,

placed his arms around her or attempted to do so three times, and requested that she remove an

ingrown hair from an area near his chin”). She has thus failed to establish the fourth element of

her sexual harassment claim.

       The Court further finds that Ivy has provided insufficient evidence to demonstrate the fifth

element: that MDOC should have known about the harassment and failed to address it. The

evidence instead suggests that MDOC promptly dealt with all of Ivy’s complaints about Coffman.

When Ivy called a supervisor regarding Coffman’s presence in the dining hall, the supervisor

promptly escorted Coffman from the hall. Coffman was disciplined for failing to list the cash

found in the offender bags, while Ivy was thanked for her report. And, finally, the MDOC appears

to have conducted a full investigation into Ivy’s grievance claims, including interviews of both Ivy

and Coffman. See generally Doc. [55-2]. These actions reflect that MDOC actively sought to




                                                 12
Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 13 of 14 PageID #: 343




address Ivy’s complaints. See Nichols v. Tri-Nat’l Logistics, Inc., 809 F.3d 981, 987 (8th Cir.

2016) (listing amount of time between notice and remedial action as factor to consider when

assessing reasonableness of employer’s actions); Hales, 886 F.3d at 735 (“An employer’s liability

turns on whether the employer was aware of the conduct and whether it took appropriate action to

remedy the circumstances in a timely and appropriate manner.”). Because Ivy has failed to

establish the fourth and fifth elements of her sexual harassment claim, the Court grants MDOC

summary judgment on that claim.


       3. Retaliation


       Ivy’s retaliation claim is baseless for the same reason as her sexual discrimination claim.

A prima facie claim for retaliation under Title VII requires a plaintiff to show (1) she engaged in

protected conduct, (2) she suffered an adverse employment action, and (3) the adverse action was

causally linked to the protected conduct. Gibson, 960 F.3d at 1064. As discussed above, Ivy has

not established that she suffered any adverse employment action and instead admitted that she did

not. See Rester, 739 F.3d at 1132 (finding Title VII retaliation claim failed for same reason as sex

discrimination claim—lack of adverse employment action). MDOC is thus entitled to judgment

on Ivy’s retaliation claim as well.

                                          CONCLUSION

       Ivy has failed to prove the elements of her Title VII sexual discrimination, sexual

harassment, and retaliation claims. Furthermore, the undisputed facts establish that Defendants

Anne Precythe and MDOC are entitled to judgment as a matter of law on all Ivy’s claims.

       Accordingly,




                                                13
Case: 4:18-cv-02052-MTS Doc. #: 63 Filed: 05/28/21 Page: 14 of 14 PageID #: 344




       IT IS HEREBY ORDERED that Defendants Anne Precythe and MDOC’s Motion for

Summary Judgment, Doc. [53], is GRANTED.

       An appropriate Judgment will accompany this Memorandum and Order.



Dated this 28th day of May, 2021.


                                        MATTHEW T. SCHELP
                                        UNITED STATES DISTRICT JUDGE




                                           14
